Citation Nr: 1744514	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  10-15 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for service-connected psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to PTSD.

3.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.

4.  Entitlement to an effective date prior to December 16, 2013, for the grant of service connection for type II diabetes mellitus.

5.  Entitlement to service connection for hypertension, claimed as secondary to service-connected type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1970.  He has been awarded the Purple Heart medal for wounds received in action in the Republic of Vietnam.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions dated in December 2007 (making the initial rating assignment for award of service connection for PTSD), November 2009 (denying service connection for a sleep disorder), and June 2014 (making the initial rating and effective date assignments for the award of service connection for diabetes mellitus).  The December 2007 rating decision was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The other rating decisions were issued by the RO in Los Angeles, California, which currently retains RO jurisdiction over the claims-file in this case.

The psychiatric disability rating issue and the sleep disorder service connection issue were previously before the Board in November 2014, when they were remanded for additional development.  The November 2014 Board remand also addressed the issue of entitlement to service connection for bilateral hearing loss and entitlement to a total disability rating based on individual unemployability (TDIU).  However, those issues were resolved by grants of the benefits sought by RO in rating decisions dated in May 2016 (TDIU) and July 2016 (hearing loss); those issues are accordingly no longer in appellate status and are not before the Board at this time.

The Board notes that the November 2014 Board remand directed that a copy of the March 2010 statement of the case (SOC) be sent to the Veteran's representative.  This has been completed, including as documented by the August 2014 fulfillment of the representative's request for a copy of all contents in the Veteran's claims-file.  With regard to the issues resolved by a Board decision at this time, the Board is satisfied that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that the claims-file includes a July 2016 VA Form 21-0958 submitted by the Veteran to initiate an appeal on effective date issues arising from awards of TDIU and Dependents' Educational Assistance in a May 2016 RO rating decision.  The Board is aware of the Court's holding in Manlincon v. West, 12 Vet. App. 238 (1999), but the Board finds that it is not appropriate to take jurisdiction over these issues to remand them for issuance of an SOC at this time.  VA's Veterans Appeals Control and Locator System (VACOLS) indicates that the AOJ has acknowledged and is processing the July 2016 notice of disagreement at this time, preparing to issue an SOC.  A remand of these issues to instruct the RO to process the notice of disagreement, when such processing has already begun, would serve no useful purpose.  In this situation, formal strict adherence to the holding in Manlincon is not reasonably necessary as the purpose of that holding has already been satisfied in this case (as the RO has begun action to prepare an SOC).  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board observes that a September 2014 RO rating decision denied service connection for peripheral neuropathy of the left and right lower extremities, matters arising in connection with the matter of assigning disability ratings for the Veteran's diabetes mellitus.  Notably, the December 2015 SOC on the diabetes rating issue specifically recognized that the matter had raised a question of whether a separate rating may be warranted for hypertension as a complication of the diabetes disease process, and stated: "As such, action will be taken to request a VA Hypertension examination with an opinion on causality with the service-connected DMII."  It appears that this planned pertinent development has not yet been completed or otherwise clearly resolved (potentially in part due to the Veteran's other significant emergent health concerns interfering with his availability for VA examinations in recent years).  Thus, the Board has determined that a claim of entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus has been separated from the diabetes rating issue on appeal and is currently pending development and/or resolution at the AOJ level.  The Board shall defer making a final determination on that aspect of this appeal and remand the matter to the AOJ for completion of the pending development and adjudication.  Accordingly, the Board has listed the issue of entitlement to service connection for hypertension as a distinct issue on the title page of this decision, and shall remand that issue to the RO.

The Board observes that the Veteran filed a claim in October 2013 for certain specified residuals of "injuries suffered in a motorcycle accident during August 2005, secondary to his service connected PTSD," asserting that the Veteran suffered the accident due to a flashback episode associated with his PTSD.  To any extent that these claims may remain pending and unadjudicated/unresolved at this time, the claims are hereby REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The Board also notes that the May 2016 supplemental SOC (SSOC) noted that "a VA examiner has opined residuals of a self-inflicted gun-shot wound were at least as likely as not proximately due to or the result of your service-connected condition."  The SSOC then stated: "As such, you are urged to submit a claim for additional compensation for residual disability(ies) resulting from a self-inflicted gun-shot wound."  The Board here repeats the SSOC's urging to help bring the matter to attention.

The issues of entitlement to service connection for a sleep disorder and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's psychiatric disorder (to include PTSD) has not been productive of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

2.  During the period on appeal, the Veteran's diabetes mellitus, type II, is not shown to have required insulin and regulation of activities.

3.  On December 16, 2013 (more than a year following the Veteran's separation from active service), VA received the Veteran's original claim of entitlement to service connection for diabetes mellitus; a June 2014 RO rating decision granted service connection for type II diabetes mellitus, effective December 16, 2013.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 70 percent for psychiatric disorder (to include PTSD) have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

3.  An effective date prior to December 16, 2013 for the award of service connection for type II diabetes mellitus is not warranted.  38 U.S.C.A. §§ 5101(a), 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Ratings

Disability ratings are determined by comparing a Veteran's symptomatology during the pertinent period on appeal with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held that when evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  Thus, the Board will consider whether the evidence of record suggests that the severity of a pertinent symptom or impairment increased sometime prior to the date of the examination report noting pertinent findings.  The Board has also considered the history of the Veteran's relevant disabilities prior to the rating periods on appeal to see if any information supports a higher rating during the rating period on appeal.

The Board notes that it has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Psychiatric Disability Rating

Service connection for PTSD was established in a December 2007 RO rating decision.  The RO originally assigned a 50 percent disability rating under Diagnostic Code 9411 effective June 27, 2006.  The Veteran appealed, contending that his service-connected psychiatric disability warrants a higher initial disability rating.  During the pendency of the appeal, a May 2016 RO rating decision revised the initial rating assignment to 70 percent effective June 27, 2006; the Veteran continued his appeal for a further higher rating.  Thus, the appeal arises from the initial rating assignment associated with the award of service connection for the disability; the period on appeal dates back to the June 27, 2006 effective date of that award.  With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that the Court has held that when it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt on any issue is to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board has considered all of the psychiatric symptoms shown in this case to be part of the service-connected disability picture for consideration in the rating issue on appeal.

Preliminarily, the Board notes that the record reflects that the Veteran's mental health has been significantly impacted by his service-connected psychiatric diagnoses as well as organic brain damage associated with a 2005 motorcycle accident (that the Veteran has contended was a result of a service-connected PTSD flashback episode) and a 2015 self-inflicted gunshot wound from a suicide attempt.  Regardless of the current formal status of certain brain injuries as perhaps not established service-connected disabilities, the Board has considered the totality of the Veteran's psychiatric impairment to be service-connected impairment for the purposes of the rating analysis in this case.  The Board finds that the evidence of record does not indicate that there is any available basis to distinguish aspects or degrees of psychiatric impairment due to one diagnosis or another in this case.

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum scheduler rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

When determining the appropriate disability rating to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

One factor that may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and having some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed, avoids friends, neglects family, and is unable to work).  See DSM-IV.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  These changes do not apply to claims pending before the Board on August 4, 2014.  See 79 Fed. Reg. 45093 (August 4, 2014).  As the Veteran's claim was initially certified to the Board before August 2014, the DSM-5 is not applicable to this case.  (According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.)  In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board finds that the evidence of record does not show total occupational and social impairment due to symptoms of the nature and severity contemplated by the schedular criteria for a 100 percent in this case.

A September 2007 VA fee-basis examination report does not indicate that the Veteran's psychiatric impairment manifested in total occupational and social impairment due to such symptoms.  The report discusses that "[t]he veteran stated he had great difficulty with keeping a job until about 1997," but that since that time he "went into business for himself.  Since then, he has worked in his own business as a house inspector."  Additionally, the report notes that "[h]e was able to do well in that business.  However, since his [motorcycle] accident two years ago, he has not been able to work ....  The veteran still does not feel that he is physically able to go back to his duties as a house inspector."  This report indicates that, by the Veteran's own account, he had been rendered "physically" unable to resume work due to injuries, without indication that he was otherwise unable to work due to psychiatric impairment considered alone.

The September 2007 examination report discusses the Veteran's capacity to perform activities of daily living, including housework, hobbies, exercises, monthly "veteran meetings," and that "[h]e takes care of self-bathing, self-dressing, and personal hygiene."  The Veteran presented for the examination "nearly dressed and groomed."  Mental status examination revealed that he was "oriented to person, place, time, and purpose for the visit."  The Veteran "denied any current suicidal ideation or intent," and "did not report any homicidal ideation at this time."  The Veteran did report a past history of some suicidality, and noted that "the last time he had suicidal feelings was about four months ago ....  [H]e did not act on it due to concern about his wife and her ability to support herself if he kills himself."

The examiner noted that the Veteran "appears genuine and truthful" in his presentation during the examination.  The examiner found that the Veteran was "relevant and non-delusional," with "no bizarre or psychotic thought content."  The Veteran "denies recent auditory hallucinations.  However, the veteran did say that he has visual hallucinations that appear to be real when he has flashbacks."  The examiner found that the Veteran "does not appear to be responding to internal stimuli during the interview."  The Veteran's thought process was assessed to be "coherent and organized," and there was "no tangentiality or loosening of associations."  The Veteran's insight was "[a]t times ... reduced."  The Veteran described that "since his accident, his doctor has felt that his memory is reduced.  However, the veteran stated that he feels his memory is getting back to normal."  The examiner noted that "[d]uring the exam, the veteran could recall the name of the current and past US President.  Overall, the veteran appeared to have good memory of past events."  The examiner assigned a GAF score of 48.

A June 2009 VA fee-basis examination report does not indicate that the Veteran's psychiatric impairment manifested in total occupational and social impairment due to such symptoms.  The June 2009 VA fee-basis examination report refers to the Veteran having previously had "frequent suicidal ideas," but "none now."  The report notes that the Veteran's last suicide "attempt was about a year ago," and that he had a history of "a total of approximately 12 suicide attempts with means including overdosing and drinking."  The Veteran reported symptoms including "poor" memory and concentration, "[s]ome racing thoughts, tendency to ramble in speech at times," and "[p]anic attacks with agoraphobia 'all the time."  The Veteran reported "[n]o auditory or visual hallucinations" and "[n]ever any thoughts of harming others."  The report notes that the Veteran "is married for 26 years," that he "attends church and occasional VFW meetings," and he "gets along well with family and friends."  The report also notes that the Veteran "handles his own activities of living," and "has considered working as a volunteer on a charitable housing project."  The examiner found that the Veteran's "[s]ubjective complaints are greater than the objective findings" during the examination.  The examiner noted that "[t]hought content is somewhat anxious and dysphoric, inconsistent with the mood and circumstances....  There is no thought disorder."  Memory and concentration testing resulted in the Veteran answering "all questions promptly and appropriately," "[h]e  does serial 7 sub[]tractions as '100, 93, 85, 67, and 60.'  He recalls two of three objects[:] house, car, and forgets tree."

The June 2009 examiner noted that the Veteran "denied psychotic symptoms or thoughts or harming self or others."  Additionally, "[h]e is correctly oriented as to time, place, person, and purpose."  Judgment and insight were "intact," and there was "[n]o impaired reality testing."  The examiner assigned a GAF score of "60, mild to moderate mental symptoms and impairment."  The examiner found that the Veteran "has no mental impairment with respect to ADLs [activities of daily living]."  The examiner characterized the symptom and impairment level as: "He has slight to moderate mental symptoms and impairment," noting that the Veteran "did reasonably well as a self-employed home inspector and is considering doing volunteer work in this area."

A September 2011 VA fee-basis examination report does not indicate that the Veteran's psychiatric impairment manifested in total occupational and social impairment due to such symptoms.  The September 2011 VA fee-basis examination report (by the same examiner who authored the June 2009 report) discusses that the Veteran "tried to return to work two or three times since I last saw him on June 23, 2009.  He never got beyond the interview phase of employment applications.  He also failed at efforts to do volunteer social services for church because of reading problems."  The Veteran indicated that "his mental status is about the same now as it was this time last year."  The Veteran's reported symptoms included "[r]are flashbacks of combat," "feelings that life is not worth living all of the time," "[h]e denies suicidal ideation," "[h]e denies racing thoughts," "[m]emory and concentration are impaired," "[h]e denies auditory or visual hallucinations," and "[h]e denies danger to self or danger to others."  The examiner noted that the Veteran's "[t]hought content is somewhat anxious and depressive consistent with mood and circumstances....  There is no thought disorder."  During testing of memory and concentration, the Veteran's miscalculated serial seven subtractions, but "can recall three of three objects" and "is well focused on the exams and tries to answer questions promptly and appropriately."  The examiner noted that the Veteran "denies psychotic symptoms or thoughts of harming himself or others."  The Veteran was "correctly oriented to time, place, person, and purpose," and his "[j]udgment and insight are intact at this time with no impaired reality testing."

The September 2011 examiner found that the Veteran "is mentally capable of managing his own benefits," and that "[t]he veteran has no mental impairment" regarding his activities of daily living.  The examiner explained that the "veteran has mild to moderate mental symptoms with some impairment in social and occupational functioning."  The examiner found the following particular impairment levels: "1. Activities of daily living are Class 1, no impairment noted," "2. Socialization is Class 2, impairment compatible with most useful functioning," "3. Concentration, pace, and persistence is Class 2, impairment compatible with most useful functioning," "4. Adaptation is Class 3, impairment compatible with some but not all useful functioning."

A December 2015 VA examination report does not indicate that the Veteran's psychiatric impairment manifested in total occupational and social impairment due to such symptoms.  The December 2015 VA psychiatric examination report discusses that the Veteran has suffered a traumatic brain injury (TBI) "due to a recent self-inflicted gunshot wound in 11/2014."  The Veteran was diagnosed with "Other Specified Depressive Disorder," which was explained by the examiner as "the continuation/progression of the previously diagnosed PTSD in context of TBI due to a recent self-inflicted gunshot wound and alcohol use."  In an attached medical opinion, the VA examiner further states that "both TBI and Unspecified Neurocognitive Disorder are viewed as results of the previously diagnosed SC PTSD, now diagnosed as Other Specified Depressive Disorder in remission."

In the main December 2015 VA psychiatric examination report, the examiner stated that "Other Specified Depressive Disorder is currently in remission with the use of psychotropic medication."  Additionally, the examiner discusses that "the veteran appears to have sustained damage to his R prefrontal lobe in the review period; lesions of R prefrontal lobe have been associated with mania/elevated mood in certain individuals; the veteran's wife confirms that despite his difficulties to speak, swallow and R sided blindness, the veteran's mood has improved significantly following his self-inflicted head injury (gunshot wound)."  The examiner noted that the Veteran's "TBI may have coincidentally contributed to improved mood."  The examiner further discussed some uncertainty regarding possible diagnoses of neurocognitive disorder and "dementia cannot be ruled out."  The examiner explained that "[m]ild memory impairment is attributed to the Unspecified Neurocognitive Disorder/TBI, all other symptoms to other specified depressive disorder."  The Board has considered all of the Veteran's mental health impairment to be part of service-connected disabilities for the purposes of this rating analysis.

The December 2015 VA examiner expressed that "with regards to all mental diagnoses .... symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  The examiner explained that "[s]ince depression is largely in remission, presently all symptoms (impaired memory) are attributed to Unspecified Neurocognitive Disorder/TBI."  The VA examiner found that the Veteran did not meet the full criteria for a diagnosis of PTSD at the time.  The examiner identified only "Mild memory loss, such as forgetting names, directions or recent events" as a pertinent symptom manifestation at the time of the examination.  The examiner described that the Veteran was "cooperative," that "the veteran and his wife were often teasing each other during the visit in a good natured and humorous manner," mood was "neutral," "affect bright and congruent," "no hallucinations, delusions or obsessions, suicidal or homicidal ideation reported," "thought process logical, goal directed," "attention and concentration grossly within normal limits," "memory mildly impaired," and the Veteran demonstrated "fair insight and judgment."  The examiner found that the Veteran was "capable of managing his ... financial affairs."  The examiner noted that the Veteran's wife described that "[h]e says he no longer wants to commit suicide; his mood seems better now compared with prior to his head injury; his memory might be slightly worse, but not significantly....  He can do all his personal care independently."

None of the other evidence of record (including medical evidence and lay statements) presents findings significantly contrary to those in the most detailed evidence discussed above featuring specialized assessment of the Veteran's mental health by professional examiners.  Nor does any other evidence of record otherwise probatively indicate that the criteria for an increase of the disability rating for psychiatric disorder are met in this case.  The psychiatric examination reports of record reflect the testing and reporting of trained mental health professionals who are competent to prepare such reports.  The Board notes that there is no indication that the psychiatric reports of record are anything but reliable.  The Board finds that the psychiatric examination reports discussed above are highly probative evidence in evaluating the severity of the Veteran's psychiatric impairment.  The Board's findings in this case rely upon the examination reports discussed above, and those findings are not significantly contradicted by any other probative evidence.

The Board finds that a rating in excess of 70 percent for the service-connected psychiatric disability is not warranted for any portion of the period on appeal.  The Board notes that the September 2007 VA examination report indicated serious symptomatology reflected by the assignment of a GAF score of 48, but the discussed symptomatology is encompassed in the serious symptomatology contemplated by the criteria for the assigned 70 percent rating.  The Veteran's history of suicidal concerns was not described as rising to the level of "persistent danger of hurting self" as contemplated by a 100 percent rating, especially as he was not experiencing suicidal concerns at the time of the examination or for months previously.  The Veteran's history of experiencing hallucinations during the occurrence of flashbacks (described as "rare" in a later September 2011 VA examination report) is not indicated to have approximated "persistent delusions or hallucinations" as contemplated by a 100 percent rating.  The June 2009 VA fee-basis examiner found only "slight to moderate mental symptoms and impairment."  The September 2011 VA fee-basis examiner found only "mild to moderate mental symptoms with some impairment in social and occupational functioning."  The December 2015 VA examiner found that the Veteran's psychiatric symptoms and impairments were in remission aside from a "[m]ild memory impairment."  The findings presented by the competent evidence in this case do not approximate the criteria for a 100 percent disability rating.

The Board finds that the severity of psychiatric impairment shown in this case more nearly approximates the level of occupational and social impairment with deficiencies in most areas contemplated by the assigned 70 percent rating.  The shown level of impairment did not more nearly approximate total occupational and social impairment as contemplated by the criteria for the next-higher rating of 100 percent.  The Board has considered all of the Veteran's reported symptoms and the clinical findings of record.  However, despite his significant symptoms, the Veteran's psychiatric health has not prevented him from participating in marital and family relationships or from completing normal daily activities.  

The Board has considered the Veteran's symptoms, whether or not they are specifically listed amongst the examples in the rating criteria; the Board finds that the Veteran's reported symptoms did not rise to the level of severity contemplated by the criteria for a 100 percent rating.  Even noting the indications that the Veteran's psychiatric impairment negatively impacted his functioning, the Board finds that the Veteran has not had gross impairment in thought processes or communication.  He has not experienced persistent delusions or hallucinations manifesting in total impairment (the Veteran's past reports of some hallucinations associated with experiencing flashbacks have not been suggested to have been persistent or to have ever risen to such a level of functional impairment).  He has not developed grossly inappropriate behavior.  He has not been a persistent danger of hurting himself or others (even accounting for the Veteran's November 2014 suicide attempt, the evidence does not indicate that the Veteran was a persistent danger to himself to the level of total impairment).  He has not had total impairment featuring an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  He has not had total impairment featuring disorientation to time or place.  He has not experienced memory loss for names of close relatives, his own occupation, or his own name.  The Board finds that the impact of the Veteran's symptoms, when considered with the record as a whole, has not been so severe as to warrant a rating in excess of 70 percent.

Not only has the Veteran not exhibited the symptoms listed as examples for a rating of 100 percent, but his psychiatric symptoms are not otherwise shown to have been of similar severity, frequency, and duration as contemplated by the criteria for ratings in excess of 70 percent.  See Vazquez-Claudio, 713 F.3d at 118.  The Veteran's service-connected psychiatric impairment has clearly caused occupational and social impairment, but not total impairment due to symptoms of the nature and severity contemplated by the criteria for a rating in excess of 70 percent.  The Board finds that the Veteran's disability picture, taken as a whole and in combination with the objective psychiatric examinations, has more nearly approximated the criteria for a 70 percent rating and has not manifested in such severity to warrant a rating in excess of 70 percent at any time during the appeals period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Rating Consideration for Psychiatric Disorder

The Veteran's April 2009 correspondence included a request for consideration of entitlement to a higher rating for psychiatric disability on an extraschedular basis.  The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the psychiatric disability on appeal.  An extraschedular disability rating is warranted when there is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's psychiatric disability symptoms have been considered, whether or not they are listed among the examples.  The ratings are based on the severity of the Veteran's symptoms and the code allows for various ratings based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless of whether the actual related symptom is listed in any criteria, it is still considered based on its severity.  Hence, referral for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Total rating for compensation purposes based on individual unemployability (TDIU) Due Specifically to Service-Connected Psychiatric Disability

A claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran submitted correspondence in April 2009 asserting that he was prevented from securing of following any substantially gainful occupation by his PTSD, considered alone.  (The Board notes that neither the Veteran nor the record have raised a Rice TDIU claim specific to the service-connected diabetes issue (considered alone) that is also on appeal, nor has the Veteran or the record raised a Rice TDIU specific to the combination of only the psychiatric disorder and the diabetes issues considered together.  Accordingly, the Board shall only discuss the raised question of whether a TDIU is warranted on the basis of the psychiatric disorder, considered alone.  Again, the Veteran's further claim of entitlement to a TDIU on the basis of all of his service-connected disabilities was resolved with a grant in a May 2016 RO rating decision, and the Veteran's further pursuit of an earlier effective date for that grant is a matter currently pending before the AOJ and not before the Board at this time, as explained in the introduction section above.)

A TDIU rating for compensation purposes may be assigned on a schedular basis where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran is service connected for an acquired psychiatric disability, rated 70 percent disabling throughout the period under consideration in this appeal.  Thus, the threshold requirements for a TDIU due specifically to psychiatric disability (considered alone) on a schedular basis are met.

In the present case, the Board finds that the record does not support a conclusion that the Veteran has been rendered unemployable by due to his service-connected psychiatric disability considered alone.

The record reflects, including as reported by the Veteran in his April 2009 submission to VA, that the Veteran has an education history of a high school degree plus two years of college, with significant employment experience as a building inspector.  The Veteran was last employed in 2005, with such employment concluding at the time he suffered physical injuries from a motorcycle accident.

The September 2007 VA fee-basis examination report does indicate serious symptoms with a GAF score of 48, but its detailed discussion reflects that the Veteran believed that he was "physically" prevented from resuming his work at that time (due to injuries from the 2005 motorcycle accident); the report does not indicate that the Veteran's psychiatric impairment itself totally prevented him from returning to his work following the injuries.  The report describes that prior to the physical injuries, the Veteran "had great difficulty with keeping a job until about 1997," but that since that time he "went into business for himself.  Since then, he has worked in his own business as a house inspector."  Additionally, the report notes that "[h]e was able to do well in that business.  However, since his [motorcycle] accident two years ago, he has not been able to work ....  The veteran still does not feel that he is physically able to go back to his duties as a house inspector."  The Veteran was "able to do well" with his occupation despite his psychiatric impairment until the time of the physical injuries from the motorcycle accident; the September 2007 report presents no indication that the Veteran's psychiatric impairment had changed following the motorcycle accident such that it, considered alone, now rendered the Veteran unemployable.

The June 2009 VA fee-basis examination report indicates that the Veteran had "slight to moderate mental symptoms and impairment," noting that the Veteran "did reasonably well as a self-employed home inspector and is considering doing volunteer work in this area."  This evidence also does not indicate that the Veteran's psychiatric impairment, considered alone, rendered the Veteran unemployable.

The September 2011 VA fee-basis examination report explains that the "veteran has mild to moderate mental symptoms with some impairment in social and occupational functioning."  The findings of this report featuring "some impairment in ... occupational functioning" do not support a finding that the Veteran was unable to secure or follow a substantially gainful occupation due to his psychiatric disability considered alone.

The December 2015 VA examination report indicates that the Veteran's primary remaining symptom was "mild memory impairment," with the Veteran's psychiatric disorder otherwise largely in remission.  The December 2015 VA examiner expressed that "with regards to all mental diagnoses .... symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  The findings of this report do not support a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his psychiatric disability considered alone.

Entitlement to a TDIU contemplates an inability to secure or follow a substantially gainful occupation, and the Board finds that the evidence does not describe impairment resulting in the Veteran being completely unable to secure or follow a substantially gainful occupation due to his service-connected psychiatric impairment considered alone.

It is the Board that is tasked with determining whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In finding that the Veteran is not entitled to a TDIU due to his service-connected psychiatric impairment considered alone, the Board has considered the pertinent evidence of record, to include the clinical findings and opinions as well as the Veteran's statements and arguments.

Based on the foregoing, the Board finds that the most probative competent evidence of record preponderates against the claim, and the Veteran has failed to establish that he was unemployable due solely to his service-connected psychiatric disability during the period on appeal.  Therefore, a TDIU due to the service-connected psychiatric impairment considered alone is not warranted, and the appeal in this matter must be denied.

The Board sympathizes with the Veteran and recognizes the difficult circumstances he and his family have faced in connection with his service-connected disabilities.  The Board is grateful to the Veteran for his distinguished and honorable service, with honors including receipt of the Purple Heart.  On the limited questions addressed by the Board at this time, applying the law to the facts simply reveals that there is no legal basis upon which to grant the benefits sought.  The Board wishes that a more favorable outcome could have been reached.

Rating for Diabetes Mellitus Type II

The Veteran seeks a disability rating in excess of 20 percent for his service-connected diabetes mellitus.

Service connection for type II diabetes mellitus was established in a June 2014 RO rating decision.  The RO originally assigned a 20 percent disability rating under Diagnostic Code 7913 effective December 16, 2013.  The Veteran raised the current appeal, contending that his service-connected diabetes warrants a higher initial disability rating.  Thus, the appeal arises from the initial rating assignment associated with the award of service connection for the disability; the period on appeal dates back to the December 16, 2013 effective date of that award.  With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's diabetes mellitus, type 2, is currently rated 20 percent disabling under 38 C.F.R. § 4.119, Code 7913, which provides for such rating when diabetes mellitus requires insulin and a restricted diet, or; oral hypoglycemic agent and restricted diet.

A 40 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The notes to the Code provide, in part, that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation, and that noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Code 7913.

"Regulation of activities" has been defined as a situation in which the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).

Essentially, regardless of all other questions of severity and manifestations of diabetes mellitus, no schedular rating in excess of 20 percent may be awarded for the Veteran's diabetes mellitus disease process under Diagnostic Code 7913 unless there is a showing of a medical requirement of insulin and regulation of activities.  The Board finds that there is no showing of a medical requirement for insulin or for regulation of activities at any time during the period for consideration in this appeal.

The Veteran's December 2013 written statement expressed, in pertinent part, that "I am diagnosed with 'DM II' and ... I am prescribed Metformin 1000mg twice daily."  The Veteran also stated that he believed he had diabetic neuropathy of the feet and hypertension secondary to the diabetes.

A June 2014 VA diabetes examination report shows that the Veteran is diagnosed with type II diabetes mellitus, listed as having been diagnosed in 2013.  The report shows that the medical treatment for the diabetes featured "Prescribed oral hypoglycemic agent(s)," but not restricted diet and not insulin.  The report indicates that there was "No" associated regulation of activities.  The report notes that there were "0" episodes of ketoacidosis or hypoglycemia requiring hospitalization in the prior year, and that the Veteran required medical treatment for such concerns on fewer than two occasions per month.  There was no associated weight loss nor loss of strength attributable to the diabetes.  The report notes that there was no diabetic complications involving peripheral neuropathy, nephropathy or renal dysfunction, nor retinopathy.  The examiner further found that there were no other pertinent conditions, physical findings, complications, or symptoms resulting from or aggravated by the diabetes disease process.  The VA examiner found that the Veteran's diabetes does not have an impact upon the Veteran's ability to work.

The RO's June 2014 rating decision assigned a 20 percent rating on the basis of finding that the Veteran's diabetes required treatment with an oral hypoglycemic agent and restricted diet.  Regardless of any uncertainty as to whether the Veteran's diabetes requires dietary restriction, the criteria for a higher rating in this case cannot be satisfied unless the Veteran's diabetes also requires insulin and regulation of activities.  Neither the medical evidence of record nor the Veteran's own contentions suggest that the Veteran has been prescribed insulin or regulation of activities to treat his diabetes; the June 2014 VA diabetes examination report specifically indicates that the Veteran was not prescribed insulin nor regulation of activities, and there is no contrary suggestion of record for any period of time on appeal.  Thus, the Board concludes that the preponderance of the evidence is against a finding that a rating in excess of 20 percent for his diabetes mellitus is warranted under Diagnostic Code 7913.  Staged ratings are therefore also not warranted.

To meet the criteria for a 40 percent rating under Code 7913, the Veteran must have been medically prescribed insulin and also medically prescribed or advised to avoid strenuous occupational and recreational activities.  These threshold issues are medical questions requiring medical expertise.  The Veteran has not specifically alleged that he has been medically prescribed insulin or regulation of activities to control his diabetes.  To any extent that his advancing this appeal may arguably implicitly assert that the criteria are met, the Veteran has not been shown to have medical expertise, and any implicit assertions that his diabetes is sufficiently severe as to require insulin and regulation of activities are, therefore, not competent evidence on the medical questions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's diabetes mellitus required insulin and regulation of activities at any time during the period under consideration, and thus, he has not met the criteria for the next higher (40 percent) rating for diabetes mellitus under Diagnostic Code 7913.  The criteria for a 60 percent and 100 percent rating require episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization (at least once per year, for a 60 percent rating) or frequent visits to a diabetic care provider (at least twice a month, for a 60 percent rating) in addition to insulin and regulation of activities.  The Board observes that the medical records do not show that the Veteran was hospitalized for ketoacidosis or hypoglycemic reactions or that his visits to a diabetic care provider have been as frequent as twice a month.  In any event, there has been no showing of required prescription of insulin nor regulation of activities.  Accordingly, a rating in excess of 20 percent for the Veteran's diabetes mellitus, type 2 is not warranted.

The Board recognizes that under Note (1) to Diagnostic Code 7913, the rater is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating.

The Board finds that the medical evidence does not show that the Veteran experienced any other diabetic complications that should be separately rated at this time.  The Board notes that the June 2014 VA examiner presented competent medical determinations indicating that no such complications of diabetes exist in this case, including with specific consideration of peripheral neuropathy and hypertension; there is no contrary medical evidence of record on this point.  The Veteran's own assertion that he has diabetic neuropathy is not competent evidence on this medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board recognizes that VA treatment records note that the Veteran has had hypertension.  The AOJ has stated, in the December 2015 SOC, that because "VA treatment records noted current medical problems, which included hypertension ... [a]ction will be taken to request a VA Hypertension examination with an opinion on causality with the service-connected DMII."  It appears that this planned pertinent development has not yet been completed or otherwise clearly resolved.  Accordingly, the Board has determined that a claim of entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus has been separated from the diabetes rating issue on appeal and is currently pending development and/or resolution at the AOJ level.  The Board shall defer making a final determination on that aspect of this appeal and remand the matter to the AOJ for completion of the pending development and adjudication.  The hypertension issue is now also characterized as a separate issue requiring further development and is addressed in the remand section, below.  As such, the peripheral neuropathy and diabetic retinopathy rating issues remain pending and the Board does not resolve that issue with a final determination at this time.

Effective Date for Grant of Service Connection for Type II Diabetes Mellitus

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The Veteran concluded his period of active duty military service in June 1970.  The Veteran does not contend, and the contents of the claims-file do not otherwise suggest, that the Veteran filed a claim of entitlement to service connection for diabetes within one year of the June 1970 separation.  Accordingly, the provisions of 38 C.F.R. § 3.400(b)(2) concerning assignment of an effective date of the day following separation or within a year following separation do not apply in this case.

The Veteran filed a claim of entitlement to service connection for diabetes mellitus, type II, on December 16, 2013.  The date of this claim has been assigned as the effective date for the resulting award of service connection for type II diabetes mellitus.

Under the applicable regulations, the Board may only assign an effective date in this case (a benefit awarded in the grant of an original claim for service connection) upon the later of two dates: (1) the date of receipt of the claim, and (2) the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Thus, even accepting that the Veteran's service-connected diabetes existed some time prior to December 16, 2013, the regulations require that the effective date for the award of service-connected compensation still cannot be earlier than the date of the receipt of the claim that established the award of service connection.  Thus, the Board has reviewed the record carefully to find the earliest date upon which it may be concluded that the Veteran filed the claim that gave rise to the award of service connection for diabetes mellitus.

The earliest claim seeking service connection for diabetes mellitus is the December 16, 2013 claim that resulted in the award of that benefit.  The RO determined that the date of VA's receipt of this claim was December 16, 2013, and the Board finds no reason to question this determination; the Board observes that the Veteran signed the claim with a date of December 16, 2013.  The Board also notes that the evidence of record, including the information documented in the June 2014 VA diabetes examination report, indicates that the Veteran was first diagnosed with diabetes during 2013; there is no suggestion that the Veteran filed any claim of service connection for diabetes mellitus prior to the claim received by VA on December 16, 2013.  Accordingly, the Board concludes that the proper effective date for the resultant award of service connection for diabetes mellitus is December 16, 2013.

There is no documentation of any claim prior to December 16, 2013 that may serve as a basis for further revision of the effective date for the award of service connection for diabetes mellitus, and the Board finds no persuasive indication that any further development could feasibly establish the filing of any such claim at an earlier date.  The Veteran has not alleged that he filed any claim for service connection for diabetes mellitus prior to the claim received by VA on December 16, 2013.

To summarize, the correct date of receipt of the pertinent original claim was December 16, 2013; this is the claim that resulted in the grant of service connection for type II diabetes mellitus in this case.  There is no evidence or correspondence in the record raising a claim concerning diabetes mellitus received prior to that date.  Therefore, December 16, 2013 (the date of the claim that led to the award of service connection for diabetes mellitus) is the earliest possible effective date for the grant of service connection for diabetes mellitus, in accordance with 38 U.S.C.A. § 5110(a),(g) and 38 C.F.R. § 3.400(r).


ORDER

A rating in excess of 70 percent for PTSD is denied.

A rating excess of 20 percent for type II diabetes mellitus is denied.

An effective date prior to December 13, 2016 for the award of service connection for type II diabetes mellitus is denied.


REMAND

Entitlement to Service Connection / Separate Rating for Hypertension as Secondary to Diabetes Mellitus

As discussed above, the December 2015 SOC on the diabetes rating issue specifically recognized that the matter had raised a question of whether a separate rating may be warranted for hypertension as a complication of the diabetes disease process, and stated: "As such, action will be taken to request a VA Hypertension examination with an opinion on causality with the service-connected DMII."  It appears that this planned pertinent development has not yet been completed or otherwise clearly resolved (potentially in part due to the Veteran's other significant emergent health concerns interfering with his availability for VA examinations in recent years).  Thus, the Board has determined that a claim of entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus has been separated from the diabetes rating issue on appeal and is currently pending development and/or resolution at the AOJ level.  The Board shall defer making a final determination on that aspect of this appeal (in connection with the diabetes rating analysis) and remand the matter to the AOJ for completion of the pending development and adjudication.

Entitlement to Service Connection for a Sleep Disorder

The November 2014 Board remand of the sleep disorder issue directed that the Veteran must be afforded "a VA examination to determine the etiology of any sleep apnea," and that "[a]ll indicated tests and studies should be performed."  The Veteran attended a sleep apnea examination in December 2015, and the report of this examination states that "[t]here is[] no sleep study at this time" because "[t]he veteran and spouse state that they did not go to contract sleep study 5/29/2015 due to conflict with hospitalization."  The report noted that the Veteran did have "findings, signs or symptoms attributable to sleep apnea," specifically "[p]ersistent daytime hypersomnolence."  The report then also remarks that "[t]he veteran has a tracheostomy which is a surgical treatment for sleep apnea....  [S]leep studies are not diagnostic with a veteran with a tracheostomy because the tracheostomy treats the sleep apnea."  An attached medical opinion finds that sleep apnea is not related to PTSD in this case because (1) there is no diagnosis of sleep apnea where there is "[n]o available documentation of sleep study," and (2) "[s]leep apnea is an anatomical disorder, not a psychiatric disorder.  Psychiatric disorders such as PTSD do not cause or aggrav[a]te sleep apnea."

Notably, however, a December 2015 VA psychiatric examination report describes that following the self-inflicted gunshot wound, the Veteran "had a tracheostomy, which was removed in 9/2015; the aperture has not quite closed yet; he has a feeding tube .... the PEG tube is going to come out in 1-2 months...."  The Board notes that if diagnostic evaluation of the question of whether or not the Veteran has sleep apnea was prevented due to the presence of a tracheostomy hole, that presence does not appear to be permanent and such a diagnostic evaluation may now be possible.

Moreover, the Board notes that another December 2015 VA psychiatric medical opinion report states that "it is more likely than not that his PTSD played a significant role in his suicide attempt" that necessitated the tracheostomy.  As the other medical evidence discussed above indicates that the tracheostomy may have been purposed, in part, to treat a breathing impairment that may be linked to service-connected psychiatric impairment (by virtue of the suicide attempt), the existing medical evidence does not appear adequate to support fully informed appellate review of the matter: further development is warranted to determine whether the Veteran may be diagnosed with any airway impairment resembling a form a sleep apnea and whether any such diagnosis may have been caused or aggravated by a service-connected disability in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his disabilities remaining on appeal.  If the Veteran has received pertinent private treatment, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.  In particular, the AOJ should ask the Veteran to identify the medical providers and provide the releases necessary for VA to secure records of all treatment involving his tracheostomy, as existing medical evidence of record suggests that the tracheostomy may be pertinent to the sleep apnea issue on appeal.

2.  After the record is determined to be complete, the AOJ should complete the steps discussed in the December 2015 SOC that stated: "action will be taken to request a VA Hypertension examination with an opinion on causality with the service-connected DMII."  Resolution of this attempted development must be clearly documented in the claims-file.

3.  After the record is determined to be complete, the AOJ should schedule the Veteran for a VA examination to determine whether the Veteran has any form of sleep apnea / sleep disorder that is etiologically related to his service-connected psychiatric disorder.  The entire record must be reviewed in conjunction with the examination, and studies deemed necessary must be completed.  Specifically, the examiner is asked to respond to the following:

 (a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has any form of sleep apnea / sleep disorder that has been caused by the Veteran's service-connected psychiatric disorder?

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has any form of sleep apnea / sleep disorder that has been aggravated by (any increase in severity due to) the Veteran's service-connected psychiatric disorder?

(c) In answering the above questions, please specifically discuss the significance of the Veteran's tracheostomy following a self-inflicted gunshot wound to the head from a suicide attempt.  Please discuss, as necessary, the December 2015 VA medical opinion that includes that statement that "the tracheostomy treats the sleep apnea."

(d) If the opinion is to the effect that the service-connected psychiatric disorder did not cause, but aggravated, a diagnosed sleep disorder, please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

The examiner must explain the rationale for all opinions in detail (regarding causation and regarding aggravation), citing to supporting clinical data and/or medical literature, as appropriate.

4.  When the development requested above is completed, the AOJ should review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the issues on appeal.  If any claim on appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and afforded an opportunity to respond.  This case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


